DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
	The parent applications of this application, have been issued as U.S. Patents.  Update the specification; correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,438,592. Although the claims at issue are not the differential between known speaker and other speaker, in the respective claims, with respect to claim scope, cross-cover.  See chart below.

Instant Application 16/594812
U.S. Patent 10,438,592
21. A method for creating an acoustic voiceprint for a specific speaker, the method comprising: 

providing a diarization system 
for creating and applying acoustic voiceprints to audio data, wherein the diarization system includes an audio database server, a voiceprint database server, a processor, and an audio source, wherein the processor is operably connected to the audio database server and the voiceprint database server; 

receiving, by the processor, a plurality of audio files from the audio database server; receiving, by the processor, agent identification metadata associated with each 



selecting, by the processor, a subset of audio files from the plurality of audio files based on the agent identification metadata, wherein the subset of audio files belong to a specific agent; diarizing, by the processor, each of the subset of audio files by: separating the audio file into a plurality of speaker segments of speech separated by non-speech, clustering similar speaker segments of the plurality of segments, wherein the similar speaker segments have a high likelihood of containing speech from a single speaker, and classifying each of the clustered speaker segments as belonging to the specific agent or as belonging to an other speaker; building, by the processor, an acoustic voiceprint for the specific agent using the clustered speaker segments classified as belonging to the 




22. The method of claim 21, wherein clustering the similar speaker segments of the plurality of segments includes applying at least one metric to the segments with the processor to label the segments of speech as belonging to the specific agent or as belonging to the other speaker. 








23. The method of claim 22, wherein the at least one metric is that of cluster size wherein the larger the cluster the more likely the segment belongs to the specific agent. 


24. The method of claim 21, wherein the selected subset of audio files are also the top 50% or less of audio files belonging to the specific agent based on an acoustical difference between the specific agent and the other speaker. 

25. The method of claim 21, wherein the selected subset of audio files are also the top 20% or less of audio files belonging to the specific agent based on an acoustical 

26. The method of claim 21, wherein the selected subset of audio files are further selected by sending the audio files belonging to the specific speaker to a transcription server wherein the transcription server transcribes the audio files and automatedly scores each transcribed audio file for a confidence of transcription, only those audio files that maximize the confidence of transcription and maximize an acoustical difference in voice frequencies between the known speaker and the at least one other speaker in the same audio file are selected. 

27. The method of claim 21, the method further comprising: performing a blind diarization on the new audio file to separate the new audio file into at least a first speaker audio file and a second speaker audio file; wherein the acoustic voiceprint is applied to 






28. The method of claim 27, the method further comprising: receiving speaker metadata for the new audio file; and selecting the acoustic voiceprint to apply to the new audio file from a plurality of acoustic voiceprints based upon the received speaker metadata. 

29. The method of claim 28, wherein the blind diarization is based in part upon the acoustic voiceprint. 










































30. The method of claim 21, wherein the new audio file is real time audio data. 

31. A system for creating an acoustic voiceprint for a specific speaker, the system comprising: a diarization system for creating and applying acoustic voiceprints to audio 

32. The system of claim 31, wherein clustering the similar speaker segments of the plurality of segments includes applying at least one metric to the segments with the processor to label the segments of speech as belonging to the specific agent or as belonging to the other speaker. 



33. The system of claim 32, wherein the at least one metric is that of cluster size wherein the larger the cluster the more likely the segment belongs to the specific agent. 

34. The system of claim 31, wherein the selected subset of audio files are also the top 50% or less of audio files belonging to the specific agent based on an acoustical difference between the specific agent and the other speaker. 

35. The system of claim 31, wherein the selected subset of audio files are also the top 20% or less of audio files belonging to the specific agent based on an acoustical difference between the specific agent and the other speaker. 



37. The system of claim 31, wherein the processor further performs a blind diarization on the new audio file to separate the new audio file into at least a first speaker audio file and a second speaker audio file; wherein the acoustic voiceprint is applied to the first speaker audio file and the second speaker audio file to determine if one of the speaker audio files is the specific agent. 


39. The system of claim 38, wherein the blind diarization is based in part upon the acoustic voiceprint. 




















40. The system of claim 31, wherein the new audio file is real time audio data. 




saving the acoustic voiceprint to a voiceprint database server and associating it with the metadata of the known speaker; and with the processor, applying the saved acoustic voiceprint from the voiceprint database server to a new audio file from an audio source to perform diarization of the new audio file by blind diarizing the new audio file,

 receiving a plurality of audio files from a database server and speaker metadata associations with each of the plurality of audio files, wherein each audio file is a recording of a customer service interaction 

selecting a subset of the audio files, wherein each audio file of the subset is selected to maximize an acoustical difference in voice frequencies between the known speaker and the at least one other speaker in the same audio file; performing a blind diarization on the subset of audio files to segment the audio files into a plurality of segments of speech separated by non-speech, such that each segment has a high likelihood of containing speech sections from a single speaker; automatedly applying at least one metric to the segments of speech with a processor to label segments of speech likely to be associated with the known speaker and clustering the selected segments into an audio speaker segment; analyzing the selected audio speaker segment to create an acoustic 
 
7. The method of claim 6, the method further comprising: receiving the set of acoustic voiceprints from the acoustic voiceprint database server; applying the set of saved acoustic voiceprints from the voiceprint database server to a new audio file from an audio source to perform diarization of the new audio file by blind diarizing the new audio file, comparing each of the new speech segments to each of the acoustic voiceprints, 

5. The method of claim 1, wherein the at least one metric is that of cluster size wherein the larger the cluster the more likely the segment belongs to the known speaker. 


 2. The method of claim 1, wherein the subset is the top 50% or less of the audio files based upon an acoustical difference between the known speaker and the at least one other speaker. 

 
3. The method of claim 1, wherein the subset is the top 20% of less of the audio files based upon an acoustical difference between the known speaker and the at least one other speaker.



4. The method of claim 1, wherein the subset is further selected by sending the audio files to a transcription server wherein the transcription server transcribes the audio files and automatedly scores each transcribed audio for a confidence of transcription, only those audio files that maximize the confidence of transcription and maximize an acoustical difference in voice frequencies between the known speaker and the at least one other speaker in the same audio file are selected. 
 

7. The method of claim 6, the method further comprising: receiving the set of acoustic voiceprints from the acoustic voiceprint database server; applying the set of saved acoustic voiceprints from the voiceprint database server to a new audio file from an 

12. A system for diarization of audio files, the system comprising: An audio database server comprising a plurality of audio files and speaker metadata associated with each of the plurality of audio files, wherein each audio file is a recording of a customer service interaction including a known speaker and at least one other speaker, wherein the know speaker is a specific customer service agent and the at least one other speaker is a customer; a processor that receives a set of audio files associated with a set of speaker metadata wherein the audio files are all from a specific known speaker, selects a subset of 

11. The method of claim 1, wherein the new audio file is real time audio data. 

12. A system for diarization of audio files, the system comprising: An audio database server comprising a plurality of audio files and speaker metadata associated with each of the 

16. The system of claim 12, wherein the at least one metric is that of cluster size wherein the larger the cluster the more likely the segment belongs to the known speaker. 

13. The system of claim 12, wherein the subset is the top 50% or less of the audio files based upon an acoustical difference between the known speaker and the at least one other speaker. 


14. The system of claim 12, wherein the subset is the top 20% of less of the audio files based upon an acoustical difference between the known speaker and the at least one other speaker. 





11. The method of claim 1, wherein the new audio file is real time audio data. 




Allowable Subject Matter

Claims 21-40 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  
As to the prior art of record, the prior art references in combination, did not fairly suggest or teach Arrowood fails to teach or suggest selecting a subset of a subset of audio files where the initial subset the subset of audio files for a known customer service agent which include at least one other speaker who is a customer and the subsequent subset is selected based on maximizing in each individual audio file the acoustical difference between the known customer service agent and the customer in that audio file. Support for this limitation is found in the specification at 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related references listed on the PTO-892 form.

Kanaan (20120130771) teaches agent speech modeling and evaluations -- para 0090-0108
Gates (20100332287) teaches agent evaluation along with customer satisfaction ratings para 0012, 0025
Pereg (20080181417) teaches agent/user voice segmentation and distinguishment (para 0018).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
07/11/2021